ORDER

PER CURIAM.
AND NOW, this 25th day of April, 2013, the Petition for Allowance of Appeal is DISMISSED without prejudice. The Joint Application Pursuant to Pa.R.A.P. 123 for Limited Remand for Purposes of Settlement Approval, treated as an Application for Relief, is GRANTED, and this matter is REMANDED to the Court of Common Pleas of Fayette County for purposes of presenting a proposed settlement to that court for approval. Should settlement efforts prove unsuccessful, Petitioner may seek reinstatement of its Petition for Allowance of Appeal within 90 days of this Order.
Jurisdiction relinquished.